PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/861,766
Filing Date: 29 Apr 2020
Appellant(s): Mielke et al.



__________________
Marian E. Fundytus
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 06, 2021.  
.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 09, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 4,705,568 (Kay) in view of JP 10-067959 (Takahiko) abstract and machine translation.
Kay discloses a printing ink composition having adhesion to plastic substrates comprising:
a polymeric binder resin including polyamides (generically embraces Appellants’ polyamide); and
-     up to 10% by weight of an adhesion promoter obtained by mixing (i) a titanium orthoester of formula Ti(OR)4 in which R is an alkyl group (meets Appellants’ metal orthoester) and (ii) either a monoalkyl phosphate of formula (R1O)PO(OH)2 wherein R1 is an alkyl group (meets Appellants’ monoalkyl phosphate) or a dialkyl phosphate of formula (R2O)(R3O)PO(OH) wherein R2 and R3 are each an alkyl group (meets Appellants’ dialkyl phosphate)
(e.g., abstract, C1:18-22, C1:62-C2:2, C2:13-29, examples, claims).
meets Appellants’ metal orthoester) and a monoalkyl phosphate (meets Appellants’ monoalkyl phosphate).  While Kay clearly teaches polyamides as viable polymeric binder functional alternatives to the exemplified polyurethane (C2:1-2), the polyamides are not expressly described as having carboxyl and/or hydroxyl groups.  Polyamides having hydroxyl groups and/or carboxyl groups, however, are art-recognized polymeric binders for printing ink compositions comprising titanium-based crosslinking agents, obtained by mixing (i) a titanate compound and (ii) a phosphate compound, per Takahiko [0015-0029].  Specifically, Takahiko discloses that in order for the polyamide binder resin to react with the titanium-based crosslinking agent, the polyamide binder resin contains hydroxyl groups [0028].   Inasmuch as it is within Kay’s inventive scope to employ any polyamide binder resin conventionally used in printing ink compositions (e.g., C1:62-C2:1), it would have been obvious to one having ordinary skill in the art to use a polyamide having hydroxyl groups, per Takahiko’s similar-such ink compositions, in place of the exemplified polyurethane binder resin with the reasonable expectation of success.  It is prima facie obvious to substitute one art-recognized functional equivalent for another, absent evidence of unusual or unexpected results. 
 As to claims 2-5, 11-14, 21-24 and 30-33, Kay’s exemplified tetra-alkyl titanates, e.g., tetraisopropyl titanate, meet claimed requirements.
 As to claims 6-9, 15-18, 25-28 and 34-37, Kay’s exemplified monoalkyl phosphates, e.g., monoamyl phosphate, meet claimed requirements.

As to claims 20 and 29, it would be expected that Kay’s similarly-constituted and similarly-produced polyamide-based ink composition would have the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition, MPEP 2112.01 (II).   
As to claim 38, Takahiko [0029] discloses that the polyamide binder resins, including those having hydroxyl groups, can be obtained by reacting an excess of acid reactants relative to amine reactants with a carboxyl-amino ratio of “about 1.0/0.9”, which polyamides would necessarily have excess carboxyl groups relative to amine groups (meets Appellants’ polyamide having carboxyl group or a combination of carboxyl groups and hydroxyl groups).  Accordingly, it would have been obvious to one having ordinary skill in the art to employ a similar polyamide having excess carboxyl groups as Kay’s polyamide binder resin with the reasonable expectation of success.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
.
(2) Response to Argument
Appellants’ argument that neither Kay nor Takahiko teach using the claimed polymer complex as an adhesion promoter appears to be relevant only to present claims 10 and 19.  In this regard, it is noted that independent claim 1 and 38 are silent with respect to an adhesion feature.  In any event, it is clear that Kay’s titanium-based adhesion promoter and Takahiko’s titanium-based crosslinking agent react with the polymeric binder resin and, as such serve to improve the adhesion performance of the ink composition to plastic substrates (Kay 2:20-29 and examples: Takahiko abstract). 
Appellants argue that Kay is completely silent as to whether the polyamides have any functional group and, as such, there is no motivation or reason to choose a polyamide having hydroxyl or carboxyl functional groups. To the extent Kay discloses that the polymeric binder is “cross-linkable” (C1:64), it is clear that the polymeric binders, inclusive of the polyamide functional alternatives, must necessarily possess functional groups, so that they can react with the titanium-based adhesion promoter crosslinking agent. Accordingly, it would have been obvious to one having ordinary skill in the art to employ a polyamide binder resin having hydroxyl groups per Takahiko as Kay’s polyamide binder with the reasonable expectation of success.   
Appellants’ argument that one of ordinary skill in the art would not combine Kay and Takahiko, because Takahiko teaches a titanium crosslinker falling within the scope of Kay and the present claims as a comparative titanium crosslinker, is not well taken.  
In the after-final amendment filed May 05, 2021, Appellants limited the alkyl phosphate of claim 1 to a monoalkyl phosphate.  Appellants’ argument that Kay teaches a mixture of mono- and dialkyl phosphates, whereas the present claims are limited to monoalkyl phosphates is only relevant to claims 1, 18, 28 and 37 (independent claims 10, 19 and 38 recite a generic alkyl phosphate).  While present claim 1 requires at least one monoalkyl phosphate, such does not preclude the further presence of a dialkyl phosphate.  In any event, Kay clearly discloses the use of “either a monoalkyl phosphate or dialkyl phosphate” (C1: 17-20) and sets forth Example 3 including only a monoalkyl phosphate.
In the after-final amendment filed May 10, 2021, Appellants amended claims 10 and 19 to include the limitation that the reaction product is present in the composition in an amount of 2 wt.% to 5 wt.%.  Appellants’ argument that neither the 11.77 wt.% binder resin nor the 6.72 wt.% binder resin used in Kay’s exemplified ink compositions would meet the presently claimed reaction product amount of 2 wt.% to 5 wt.% is not persuasive.  Kay’s disclosure is not limited to the exemplified embodiments.  Kay teaches that the titanium adhesion promoter agent crosslinking agent is preferably used in an amount of 1 to 6 wt.% of the ink composition (C2:13-17).  Since Kay’s titanium adhesion promoter crosslinking agent reacts with the “crosslinkable” polymeric binder, it is clear that said titanium adhesion promoter is the controlling component and, as such, its amount dictates the reaction with the polymeric binder.  Accordingly, it is maintained In re Aller, 105 USPQ 233.
Appellants maintain that the polyamide having a carboxyl-amino ratio of about 1.0/0.9 disclosed by Takahiko [0029] does not contain functional carboxyl groups as required by claim 38. This is not persuasive. Takahiko’s polyamide binder resin having an excess carboxyl-amino ratio of “about 1.0/0.9” is obtained by reacting an excess of acid reactants relative to amine reactants and, as such, comprises excess carboxyl groups.  Appellants’ reliance on newly-cited U.S. 4,683,262 to show that acid-terminated polyamides are obtained from an amine-carboxyl ratio of less than 0.9/1 is not relevant to the claimed subject matter.  As presently recited, the polyamide having carboxyl groups of present claim 38 is unlimited as regards the content of carboxyl groups and, as such, reads on Takahiko’s polyamide having an excess carboxyl-amino ratio of about 1.0/0.9.  In any event, given that Takahiko discloses a carboxyl-amine ratio of “about 1.0/0.9” (with emphasis), carboxyl-amine ratios of greater than 1/0.9 (i.e., less than 0.9/1 amine-carboxy) are included.


Respectfully submitted,
/ANA L. WOODWARD/Primary Examiner, Art Unit 1765           
                                                                                                                                                                                             
Conferees:
/JAMES J SEIDLECK/Supervisory Patent Examiner, Art Unit 1765   

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.